       Case 1:20-cv-00408-SKO Document 11 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TRI-DAM,                                           1:20-cv-00408 NONE SKO
12                        Plaintiffs,                    NEW CASE NUMBER:
13             v.                                        1:20-cv-00408 SKO
14    SCOTT FRAZIER.                                     ORDER REASSIGNING CASE
15                        Defendants.
16

17            All parties having executed consent forms, it is ordered that this matter be reassigned from

18   the Unassigned District Judge docket to the docket of United States Magistrate Judge Sheila K.

19   Oberto, for all purposes including trial and entry of Judgment.

20            To prevent a delay in documents being received by the correct judicial officer, the new

21   case number listed below should be used on all future documents.

22

23                                           1:20-cv-00408 SKO

24
     IT IS SO ORDERED.
25

26   Dated:     June 22, 2020                                      /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
     Case 1:20-cv-00408-SKO Document 11 Filed 06/22/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
